On Petition for Rehearing.
PER CURIAM.
 A petition for rehearing calls attention to the fact that the government has paid compensation to the owners of the fee in lands over which the power company owns a flowage easement. This, however, does not constitute compensation to the power company for the destruction of the easement conveyed to it prior to the taking by the government. While the value of such an easement for water power purposes may not be .considered in awarding compensation, there is no reason why the holder thereof should not receive compensation for the interest in the land which it represents. The right to such compensation manifestly cannot be destroyed by acquiring a conveyance from the owner of the fee, who prior thereto had conveyed to the power company the right to flood the land. As we pointed out in our opinion herein:
“No one would contend that the government would not be liable to the owner of fast land which it floods for the difference in the value of the land with and without the flooding, *115excluding, of course, its value for pov/er development. When a flowage easement has been granted to another, it seems equally clear that the owner of such easement is entitled to the part of the compensation attributable to the destruction of the easement. The compensation to be paid must be measured, of course, by the value of the land for agricultural and forestry purposes without reference to its value for power purposes; and when this value has been ascertained it must be apportioned between the owner of the fee and the defendant power company, the owner of the easement. If it should appear that the value of the land for agricultural and forestry purposes has been practically destroyed by the grant of the easement, then the power company would be entitled to substantially all of the compensation. If, however, it should appear that the land has value for agricultural and forestry purposes, notwithstanding the grant of the easement, the owner of the fee would be entitled to this, the power company being entitled to the difference between this and what the value would be for agricultural and forestry purposes without the easement.”
It is said that the power company has sustained no loss because the only value to it of the right to flood the land was for the development of water power, which may not be considered as an element of value for purposes of compensation. It is elementary, however, that compensation is determined on the basis of market value, not on the basis of the use which the owner is making or may make of it. 18 Am.Jur. p. 877; Olson v. United States, 292 U.S. 246, 255, 54 S.Ct. 704, 78 L.Ed. 1236. Where land is taken the owner or owners must be awarded this value, and where an easement has been conveyed to another by the owner of the fee, the owner of the easement is entitled to share in the award to the extent of the value of the easement, excluding, of course, its value for water power purposes. Settlement with the owner of the fee in such case for his interest in the land cannot foreclose the right of the owner of the easement to compensation. Unquestionably the conveyance of a flowage easement conveys a valuable interest in the land and one which depreciates the value of the interest remaining in the owner of the fee, even though its value for power development may not be considered; and, if the government may acquire the right to flood the land by taking a conveyance of the interest remaining in the fee simple owner after the conveyance of the easement, no amount of sophistry can obscure the fact that it is acquiring for nothing the interest represented by the easement. The Supreme Court has held that compensation need not be made for the element of value represented by availability for water power development. It has not held that other elements of value may be ignored or that the government may take for nothing an interest in land merely because the land lies along a navigable stream.
The petition for rehearing alleges that a part of the 156.56 acres covered by the company’s flowage easement is not being taken by the government in these proceedings ; but this is a matter to be considered by the District Court, which will, of course, award compensation only for property taken in the proceedings before it with such damages as are shown to have resulted from the taking. See 18 Am.Jur. p. 905; United States v. Cress, 243 U.S. 316, 327, 37 S.Ct. 380, 61 L.Ed. 746; Campbell v. United States, 266 U.S. 368, 371, 45 S.Ct. 115, 69 L.Ed. 328.
Other questions raised by the petition for rehearing have been fully considered but are so lacking in merit as not to warrant further discussion.
Rehearing denied.